—Judgment unanimously affirmed. Memorandum: Defendant made an insufficient factual showing to warrant disclosure of all "use of force” reports prepared by the arresting officer (see, Civil *976Rights Law § 50-a [2]; see also, People v Gissendanner, 48 NY2d 543, 550). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that the officer sustained "physical injury” (Penal Law § 10.00 [9]; see, People v Godbold, 207 AD2d 1008; People v Mallard, 207 AD2d 1018; People v Soto, 184 AD2d 673, lv denied 80 NY2d 910). The jury verdict finding defendant guilty of assault in the second degree (Penal Law § 120.05 [3]) and resisting arrest (Penal Law § 205.30) is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Onondaga County Court, Burke, J.—Assault, 2nd Degree.) Present—Den-man, P. J., Green, Balio, Wesley and Callahan, JJ.